AO 245B (Rev. 0210812019) Judgment in a Criminal Petty Case (Modified)                                                               Page I of!    \   {j
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Committed On or After November I, 1987)


                     Maria Vallejos-Arguelles                                Case Number: 2: 19-mj-8983

                                                                             JoAnne T rei
                                                                             Defendant's Attorney


REGISTRATION NO. 84401298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          ------~-------------------------1---P.~~6+~~~~~r.--
                                                                                                                                             JIA
 D was found guilty to count(s)                                                                                                              IY
      after a plea of not guilty.                                               --- - ··-- ·······- ··-
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

 0 The defendant has been found not guilty on count(s)
                                                                         --------------------------------------
 0 Count(s)
                   ----------------------------------- dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
imprisoned for a term of:

                              !(_TIME SERVED                              D -------------------days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Wednesday, March 27,2019
                                                                           Date of Imposition of Sentence


Received
               =ou=s~M~-----------
                                                                                                             . LEWIS
                                                                                                            ISTRATE JUDGE


 Clerk's Office Copy                                                                                                       2: 19-mj-8983
